Exhibit 10.1

PERFORMANCE SHARE UNIT AWARD AGREEMENT UNDER THE FRESH MARKET, INC. 2010 OMNIBUS
INCENTIVE COMPENSATION PLAN, dated as of [DATE], between The Fresh Market, Inc.
(the “Company”), a Delaware corporation, and [NAME].
This Performance Share Unit Award Agreement (the “Award Agreement”) sets forth
the terms and conditions of an award of performance share units (the “Award”)
that are subject to the terms and conditions specified herein (“PSUs”) and that
are being granted to you [on the date hereof] (such date, the “Grant Date”)
under The Fresh Market, Inc. 2010 Omnibus Incentive Compensation Plan (the
“Plan”). This Award constitutes an unfunded and unsecured promise of the
Company, and provides you with the opportunity to receive, subject to the terms
of this Award Agreement, a share of the Company’s common stock, $0.01 par value
(a “Share”), for each earned and vested PSU as set forth in Section 3 below.
THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 11
OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU SHALL HAVE CONFIRMED
YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.
SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan, on the one hand, and the terms of this
Award Agreement or any other arrangement between you and the Company or any of
its Affiliates, including any policy of the Company or any of its Affiliates
(any such arrangement, a “Company Arrangement”), on the other hand, the terms of
the Plan shall govern. Except as set forth in Section 11 of this Award
Agreement, in the event of any conflict between the terms of this Award
Agreement and the terms of any other Company Arrangement, the terms of such
Company Arrangement shall govern.
SECTION 2.    Definitions. Capitalized terms used in this Award Agreement that
are not defined in this Award Agreement have the meanings as used or defined in
the Plan. As used in this Award Agreement, the following terms have the meanings
set forth below:
(a)    “Cause” has the meaning set forth in any other Company Arrangement or, if
more favorable to you, means the occurrence of any one of the following:
(i)    your willful and continued failure to perform substantially your duties
with the Company or any of its Affiliates (other than any such failure resulting
from incapacity due to physical or mental illness);

1
    

--------------------------------------------------------------------------------

Exhibit 10.1

(ii)    your willful engaging in (A) gross misconduct that is materially and
demonstrably injurious to the Company or any of its Affiliates or (B) illegal
conduct;
(iii)    your willful and material breach of any Company Arrangement;
(iv)    your willful violation of any material provision of the Company’s Code
of Business Conduct and Ethics; or
(v)    your willful failure to cooperate with an investigation by any
governmental authority.
(b)    “Disability” means you are unable to engage in any substantial gainful
activity by reason of any medically determinable sickness or bodily injury that
can be expected to result in death or which has lasted or can be expected to
last for a continuous period of not less than 12 months, and the permanence and
degree of which shall be supported by a specific diagnosis made by a Physician
and supported by objective medical evidence satisfactory to the Committee.
(c)    “End Date” means the last day of the Performance Period.
(d)    “Good Reason” means the occurrence of any of the events or circumstances
set forth below without your express prior written consent and other than as a
result of your Disability:
(i)    the failure of the Company to pay to you any material compensation when
due; or
(ii)    any reduction of your base salary, other than a reduction by no more
than 10% within any two-year period that similarly affects substantially all
similarly situated employees of the Company and its Affiliates, and other than
any such reduction that results from your demotion into a position that you
occupied within the 18 months immediately prior to such demotion.
Your right to terminate employment for Good Reason shall not be affected by your
incapacity due to physical or mental illness. Termination of your employment for
Good Reason shall be effectuated by giving the Company written notice (“Notice
of Termination for Good Reason”), not later than 90 days following the date that
you would reasonably be expected to be aware of the occurrence of the
circumstance that constitutes Good Reason, setting forth in reasonable detail
the specific conduct of the Company that constitutes Good Reason. The Company
shall be entitled, during the 30-day period following receipt of a Notice of
Termination for Good Reason, to cure the circumstances that gave rise to Good
Reason, provided that the Company shall be entitled to waive its right to cure
or reduce the cure period by delivery of written notice to that effect to the

2
    

--------------------------------------------------------------------------------

Exhibit 10.1

Participant (such 30-day or shorter period, the “Cure Period”). If, during the
Cure Period, such circumstance is remedied, you shall not be permitted to
terminate employment for Good Reason as a result of such circumstance. If, at
the end of the Cure Period, the circumstance that constitutes Good Reason has
not been remedied, you shall be entitled to terminate employment for Good Reason
during the 180-day period that follows the end of the Cure Period (the
“Termination Period”). If you do not terminate employment during the Termination
Period, you shall not be permitted to terminate employment for Good Reason as a
result of such circumstance.
(e)    “Performance Goal(s)” means the goal(s) set forth on Schedule A hereto,
the achievement of which determines the number of PSUs subject to this Award
Agreement that shall vest pursuant to this Award.
(f)    “Performance Period” has the meaning set forth on Schedule A hereto.
(g)    “Physician” means a person legally licensed, in the jurisdiction in which
care is given, to practice medicine, psychiatry, psychology, psychotherapy or
other legally qualified practice of healing art that we are required by law to
recognize, who is practicing within the scope of that license and is neither you
nor a member of your immediate family.
(h)    “Retirement” means a termination of employment by you on or after the
date on which you have (i) attained age 65 and completed at least five years of
service with the Company or any of its Affiliates or (ii) attained age 55 and
completed at least ten years of service with the Company or any of its
Affiliates, but only to the extent that circumstances constituting Cause do not
exist.
(i)    “Retirement Eligible” means that you will have (i) attained age 65 and
completed at least five years of service with the Company or any of its
Affiliates or (ii) attained age 55 and completed at least ten years of service
with the Company or any of its Affiliates.
(j)    “Target Amount” has the meaning set forth on Schedule A hereto.
SECTION 3.    Vesting and Delivery.
A.Determination of Earned Amount.
(i)    At End Date. Subject to Sections 3(a)(ii), (iii) and (iv), as of the End
Date, the Committee shall determine, as of such date, whether, and the extent to
which, the Performance Goal(s) have been attained and, subject to the provisions
of the Plan and this Award Agreement, determine the number of PSUs you are
eligible to receive, if any, based on the formula(s) and table(s) set forth on
Schedule A hereto (the “Earned Amount”) and such PSUs shall vest subject to the
requirements of Section 3(b).

3
    

--------------------------------------------------------------------------------

Exhibit 10.1

(ii)    Upon a Change of Control.
(A)    Prior to 18 Months After Start of Performance Period. Notwithstanding the
foregoing, in the event of a Change of Control that is consummated before the
18-month anniversary of the first day of the Performance Period, the Earned
Amount shall be deemed to be the Target Amount set forth on Schedule A hereto,
and such PSUs shall vest subject to the requirements of Section 3(b).
(B)    18 Months or More After Start of Performance Period. Notwithstanding the
foregoing, in the event of a Change of Control that is consummated on or after
the 18-month anniversary of the first day of the Performance Period, the Earned
Amount shall be deemed to equal the number of PSUs, if any, that would be
earned, based solely on the financial results for the fiscal quarters completed
prior to such date, as measured against the Performance Goals (which shall be
pro rated for the period from the beginning of the Performance Period through
the last day of the most recently completed fiscal quarter) and the formulas and
tables set forth on Schedule A hereto, and such PSUs shall vest subject to the
requirements of Section 3(b).
(iii)    Retirement. Notwithstanding the foregoing, in the event your employment
with the Company and its Affiliates terminates due to your Retirement, the
Earned Amount shall be a pro rata portion of the number of PSUs, if any, that
are earned based on the financial results through the End Date (without regard
to this Section 3(a)(iii)) based on the portion (i.e., number of days) of the
Performance Period ending on the date of such termination, and such PSUs shall
vest subject to the requirements of Section 3(b).
(iv)    Death or Disability. Notwithstanding the foregoing, in the event your
employment with the Company and its Affiliates terminates due to your death or
Disability, the Earned Amount shall be a pro rata portion of the number of PSUs,
if any, that are earned based on the financial results through the End Date
(without regard to this Section 3(a)(iv)) based on the portion (i.e., number of
days) of the Performance Period ending on the date of such termination, and such
PSUs shall vest subject to the requirements of Section 3(b).
(a)    Vesting.
(i)    At the End Date. Subject to Sections 3(b)(ii), (iii) and (iv), except as
otherwise determined by the Committee in its sole discretion or provided in any
other Company Arrangement, a number of PSUs equal to the Earned Amount shall
become vested on the End Date subject to your being continuously employed by the
Company or its Affiliates through the End Date.
(ii)    Change of Control.

4
    

--------------------------------------------------------------------------------

Exhibit 10.1

(A)    In the event of a Change of Control where the Award is not assumed by, or
converted into an equivalent award of, the acquiring, resulting or successor
corporation (as the case may be), a number of PSUs equal to the Earned Amount
shall be vested as of immediately prior to the Change of Control.
(B)    In the event of (i) a Change of Control where the Award is assumed by, or
converted into an equivalent award of, the acquiring, resulting or successor
corporation (as the case may be) and (ii) your employment with the Company or
any of its Affiliates is terminated within 24 months of a Change of Control by
the Company without Cause or by you for Good Reason, a number of PSUs equal to
the Earned Amount shall be immediately vested.
(iii)    Retirement. In the event your employment with the Company or any of its
Affiliates terminates as a result of your Retirement, a number of PSUs equal to
the Earned Amount shall vest as of the End Date (or, if earlier, pursuant to
Section 3(b)(ii)), subject to (i) Section 3(d) and (ii) your compliance with any
other restrictive covenant (which, for the avoidance of doubt, includes any
non-competition, non-solicitation, non-disparagement or confidentiality
provisions) contained in any Company Arrangement to which you are subject.
(iv)    Death or Disability. Upon the termination of your employment with the
Company or any of its Affiliates due to your death or Disability, a number of
PSUs equal to the Earned Amount shall vest as of the End Date (or, if earlier,
pursuant to Section 3(b)(ii)).
(b)    Delivery of Shares. On the date on which a PSU vests in accordance with
Section 3, each such PSU shall be settled by the Company delivering to you one
Share, provided that in the event the Award vests due to the termination of your
employment with the Company or its Affiliates due to your Retirement, death or
Disability, such delivery of Shares shall occur on the End Date (or, if earlier,
pursuant to Section 3(b)(ii)).
(c)    Additional Conditions Related to Continued Post-Employment Vesting During
Retirement. You acknowledge by your acceptance of this Award Agreement that your
ability to receive PSUs that you have not yet vested in following your
Retirement as described in Sections 3(a)(iii) and 3(b)(iii) is subject to
compliance with the conditions set forth in this Section 3(d). [Further, you
acknowledge that these conditions do not impede your ability to seek employment,
but rather they subject certain post-employment benefits related to your Award
that the Company is providing to you that are not required by applicable law to
conditions.] In the event you (i) directly or indirectly, without the prior
written consent of the Company, engage in or invest as an owner, partner,
stockholder (except for passive investments in less than two percent of the
stock of publicly traded, stock exchange listed companies), licensor, director,
officer, agent, employee or consultant for any person or entity engaged
primarily

5
    

--------------------------------------------------------------------------------

Exhibit 10.1

in the retail grocery business in any state in which the Company or any
subsidiary then operates, (ii) accept employment with any person or entity that
is engaged in any manner in the retail grocery business if such employment would
result in you being involved in the management, operations or business affairs
of the subsidiary, division, segment or other portion of such person or entity
that conducts such grocery business in any state in which the Company or any
subsidiary then operates, (iii) disclose or misuse any confidential information
of the Company or any subsidiary (except, in the case of disclosure, as required
by applicable law or by order of a court or governmental agency having
jurisdiction over such matter), (iv) directly or indirectly solicit, or assist
another person or entity in soliciting, any employees of the Company or any
subsidiary to terminate such employment, (v) disparage or criticize, orally or
in writing, the business, products, policies, decisions, directors, officers or
employees of Company or any subsidiary to any person or (vi) violate or fail to
comply with any restrictive covenant (which, for the avoidance of doubt,
includes any non-competition, non-solicitation, non-disparagement or
confidentiality provisions) contained in any Company Arrangement to which you
are subject, then, following your Retirement, this Award, to the extent it
remains unvested, shall terminate automatically on the date on which you first
engaged in such conduct and you shall not be entitled to any PSUs following such
termination.
SECTION 4.    Forfeiture of PSUs. Unless the Committee determines otherwise, and
except as provided in Section 3(b) or in any other Company Arrangement, if (a)
your rights with respect to any PSUs awarded pursuant to this Award Agreement
have not become vested prior to the date on which your employment with the
Company and its Affiliates terminates or (b) the Performance Goals are not
satisfied as of the End Date, your rights with respect to any unvested PSUs
shall immediately terminate, the PSUs shall be forfeited to the Company and you
shall be entitled to no further payments or benefits with respect thereto.
SECTION 5.    Dividend Equivalents. Whenever cash dividends are paid on the
Shares, additional PSUs shall be granted to you. The number of such additional
PSUs shall be calculated by dividing (a) the dividends that would have been paid
to you if the PSUs held by you on the relevant dividend record date had been a
number of Shares equal to the [Target Amount], by (b) the closing price of the
Shares on NASDAQ or such other stock exchange where the majority of the trading
volume and value of the Shares occurs on the date of payment of such dividend.
If on such date of payment there is not a closing price of the Shares on any
such exchange, then the opening price of the Shares on NASDAQ or such other
stock exchange where the majority of the trading volume and value of the Shares
occurs on the first available date thereafter shall be used for purposes of (b)
above. The number of PSUs that shall vest shall be determined in accordance with
Section 3(a) subject to the requirements of Section 3(b).
SECTION 6.     Non-Transferability of PSUs. Unless otherwise provided by the
Committee in its discretion, PSUs may not be sold, assigned, alienated,

6
    

--------------------------------------------------------------------------------

Exhibit 10.1

transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(c) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of a PSU in violation of the provisions
of this Section 6 and Section 9(c) of the Plan shall be void.
SECTION 7.    Withholding, Consents and Legends. A.Withholding. The delivery of
Shares pursuant to Section 3(c) of this Award Agreement is conditioned on
satisfaction of any applicable withholding taxes in accordance with Section 9(l)
of the Plan. In the event that there is withholding tax liability in connection
with the settlement of PSUs, you may satisfy, in whole or in part, any
withholding tax liability at the minimum statutory rate by having the Company
withhold from the number of Shares you would be entitled to receive upon
settlement of the PSUs, a number of Shares having a Fair Market Value equal to
such withholding tax liability.
(a)    Consents. Your rights in respect of the PSUs are conditioned on the
receipt to the full satisfaction of the Committee of any required consents that
the Committee may determine to be necessary or advisable (including your
consenting to the Company’s supplying to any third-party recordkeeper of the
Plan such personal information as the Committee deems advisable to administer
the Plan).
(b)    Legends. The Company may affix to certificates for Shares issued pursuant
to this Award Agreement any legend that the Committee determines to be necessary
or advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.
SECTION 8.    Recoupment. You acknowledge that the Company has adopted The Fresh
Market Inc.’s Compensation Recoupment Policy (the “Recoupment Policy”). You
acknowledge and agree that you have either received a copy of the Recoupment
Policy in effect as of the date of this Award Agreement or, if you have not
received a copy, that you have the ability to request and receive a copy of the
Recoupment Policy prior to accepting this Award Agreement. This Award Agreement,
the Award, the PSUs and the Shares or other property, including cash proceeds
therefrom, are subject to the terms and conditions of the Recoupment Policy if
you hold a position within the Company as of the date hereof that is subject to
the Recoupment Policy. Further, the Recoupment Policy is subject to change after
the Grant Date, including to the extent such change is required by applicable
law. In the event you hold a position as of the date hereof that is not subject
to the Recoupment Policy and such Recoupment Policy is changed as required by
applicable law and such applicable law requires that you or this Award, the PSUs
and the Shares or other property, including cash proceeds therefrom, be subject
to such Recoupment Policy, then this Award, the PSUs and the Shares or other
property, including cash proceeds therefrom, shall be subject to any such
Recoupment Policy as and to the extent required by applicable law.

7
    

--------------------------------------------------------------------------------

Exhibit 10.1

SECTION 9.    Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.
SECTION 10.    Committee Discretion. The Committee shall have discretion with
respect to any actions to be taken or determinations to be made in connection
with this Award Agreement, and its determinations shall be final, binding and
conclusive.
SECTION 11.    Dispute Resolution. A.In General. All disputes, controversies and
claims arising between you and the Company concerning the subject matter of this
Award Agreement or the Plan shall be settled by arbitration in accordance with
the rules and procedures of the American Arbitration Association in effect at
the time that the arbitration begins, to the extent not inconsistent with this
Award Agreement or the Plan. The location of the arbitration shall be
Greensboro, North Carolina or such other place as the parties to the dispute may
mutually agree. In rendering any award or ruling, the arbitrator or arbitrators
shall determine the rights and obligations of the parties according to the
substantive and procedural laws of the State of Delaware. The arbitration shall
be conducted by an arbitrator selected in accordance with the aforesaid
arbitration procedures. Any arbitration pursuant to this Section 11(a) shall be
final and binding on the parties, and judgment upon any award rendered in such
arbitration may be entered in any court, Federal or state, having jurisdiction.
The parties to any dispute shall each pay their own costs and expenses
(including arbitration fees and attorneys’ fees) incurred in connection with
arbitration proceedings and the fees of the arbitrator shall be paid in equal
amounts by the parties. Nothing in this Section 11(a) shall preclude you or the
Company from seeking temporary injunctive relief from any Federal or state court
located within the County of Guilford, North Carolina in connection with or as a
supplement to an arbitration hereunder.
(a)    Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.
(b)    Confidentiality. You hereby agree to keep confidential the existence of,
and any information concerning, a dispute described in this Section 11, except
that you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).
SECTION 12.    Notice. All notices or other communications required or permitted
under the terms of this Award Agreement shall be made in writing and all such
notices or communications shall be deemed to have been duly given when delivered
or (unless otherwise specified) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed as follows:

8
    

--------------------------------------------------------------------------------

Exhibit 10.1

If to the Company:










The Fresh Market, Inc.
628 Green Valley Road, Suite 500
Greensboro, North Carolina 27408


Attention: General Counsel


If to you:
To your address as most recently supplied to the Company and set forth in the
Company’s records





or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
SECTION 13.    Governing Law. This Award Agreement shall be deemed to be made in
the State of Delaware, and the validity, construction and effect of this Award
Agreement in all respects shall be determined in accordance with the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof.
SECTION 14.    Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”. The term “or” is not exclusive.
SECTION 15.    Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancelation or termination that would materially and adversely
impair your rights hereunder shall not to that extent be effective without your
consent (it being understood, notwithstanding the foregoing proviso, that this
Award Agreement and the PSUs shall be subject to the provisions of Section 4(b)
of the Plan).
SECTION 16.    Section 409A. A.For purposes of Section 409A of the Code
(“Section 409A”), it is intended that, to the greatest extent possible, amounts
payable pursuant to this Award Agreement qualify for the short-term deferral
exception under Treas. Reg. Section 1.409A-1(b)(4) or any successor thereto, and
all provisions of this Award Agreement shall be construed and interpreted in a
manner consistent with such exception.
(a)    In the event that it is determined that any amounts payable pursuant to
this Award Agreement do not qualify for the short-term deferral

9
    

--------------------------------------------------------------------------------

Exhibit 10.1

exception under Treas. Reg. Section 1.409A-1(b)(4) or any successor thereto, it
is intended that the provisions of this Award Agreement comply with
Section 409A, and all provisions of this Award Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A and any similar state or local law.
(b)    Neither you nor any of your creditors or beneficiaries shall have the
right to subject any deferred compensation (within the meaning of Section 409A)
payable hereunder to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment. Except as permitted under
Section 409A, any deferred compensation (within the meaning of Section 409A)
payable to you or for your benefit hereunder may not be reduced by, or offset
against, any amount owing by you to the Company or any of its Affiliates.
(c)    To the extent required by Section 409A, any amount payable under the
Award Agreement that constitutes deferred compensation (within the meaning of
Section 409A) subject to, and not exempt from, Section 409A, payable or provided
to you upon a termination of employment shall only be paid or provided to you
upon your separation from service (within the meaning of Section 409A). If, at
the time of your separation from service, (i) you are a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable hereunder constitutes deferred
compensation the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company (or its Affiliate, as applicable)
shall not pay such amount on the otherwise scheduled payment date but shall
instead accumulate such amount and pay it, without interest, on the first
business day after such six-month period.
(d)    In the event you are Retirement Eligible as of the Grant Date, (i) you
will not be considered to have terminated employment unless and until you are
considered to have a “separation from service” within the meaning of Section
409A; (ii) a Change of Control will not be deemed to occur unless and until
there is a “change in ownership or effective control of the corporation, or a
change in the ownership of a substantial portion of the assets of the
corporation” within the meaning of Section 409A and (iii) your employment will
not be considered terminated due to disability unless and until your employment
terminates due to your “disability” within the meaning of Section 409A.
(e)    You shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on you or for your account in connection
with this Award Agreement (including any taxes and penalties under
Section 409A), and neither the Company nor any of its Affiliates shall have any

10
    

--------------------------------------------------------------------------------

Exhibit 10.1

obligation to indemnify or otherwise hold you harmless from any or all such
taxes or penalties.
SECTION 17.    Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


[Signature Page Follows]

11
    

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.
THE FRESH MARKET, INC.,
By
 
 
 
Name:
 
Title:



[NAME]
 
 
 
 
 






12
    

--------------------------------------------------------------------------------




Form Agreement will omit metric(s) and
performance levels as these may vary grant to grant


Schedule A


[EXAMPLE]




Granted To: [l]
You have been granted PSUs of The Fresh Market, Inc. as described below.
Grant Date:    
Performance Period:
Target Amount: [l]
Performance Goals: [l]
Performance achievement levels between those specified below will result in an
Earned Amount determined by linear interpolation. The Earned Amount will be
rounded down to the nearest whole PSU.


Performance Level
[l]
[l]
Earned Amount
> Outstanding
[TBD]
[TBD]
[l%] of Target Amount
Outstanding
[TBD]
[TBD]
[l%] of Target Amount
Target
[TBD]
[TBD]
100% of Target Amount
Threshold
[TBD]
[TBD]
[l%] of Target Amount
< Threshold
[TBD]
[TBD]
0% of Target Amount






13
Performance Share Unit Grant – March [●], 2013